Order entered October 23, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00036-CV

    LANDAMERICA COMMONWEALTH TITLE COMPANY, ET AL., Appellants

                                              V.

                           MICHAEL WIDO, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-09-17536

                                          ORDER
       We GRANT appellants’ October 21, 2014 unopposed motion for an extension of time to

file a reply brief. Appellants shall file their reply brief by NOVEMBER 21, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE